DETAILED ACTION
Claim(s) 1-14 are presented for examination. 
Claims 1, 5, 7, 13 and 14 are amended.
Claim(s) 2-4 and 9-12 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 7-11 of 12) filed October 8th, 2021 with respect to rejection of claim(s) 1, 5-8, 13 and 14 under 35 U.S.C. § 103 have been fully considered but they are but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal et al. (US 2017/0188391 A1; also see provisional application # 62/272,045) hereinafter “Rajagopal” and provisional ‘045 in view of Novlan et al. (US 2016/0295624 A1; also see provisional application # 62/142,151) hereinafter “Novlan” and provisional ‘151.

Regarding Claims 1 and 13,
	Rajagopal discloses a user equipment (UE) [see fig. 3, pg. 6, ¶98 lines 1-9, a UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a UE “702” – “705”], comprising: 
	a transceiver [see fig. 3, pg. 6, ¶99 lines 1-8, a radio frequency (RF) transceiver “310”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a radio frequency (RF) transceiver]; 
	at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, a processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a processor]; and 
	at least one computer memory operably connected to the at least one processor and storing instructions that [see fig. 3, pg. 6, ¶99 lines 1-8, a memory “360” including an operating system (OS) “361” and one or more applications “362”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5,  a memory], based on being executed by the at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, to be implemented by the processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, to be implemented by the processor], perform operations [see fig. 3, pg. 6, ¶99 lines 1-8, execute steps; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, execute steps] comprising: 
	receiving [see fig. 14, pg. 14, ¶202 lines 1-12, sensing; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, receiving], through the transceiver [see fig. 3, pg. 6, ¶99 lines 1-8, via the radio frequency (RF) transceiver “310”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, via the radio frequency (RF) transceiver], a bitmap [see table “3”, fig. 11, pg. 12, ¶179 lines 1-9, a bitmap; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, received bits] informing at least one resource among resources of a sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, synchronization information], wherein the at least one resource is related with a certain resource that is located after the sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, where n is the current subframe where resource selection and/or reselection is triggered immediately, possibly within 4 subframes of sensing higher priority traffic; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, the IDFT filter maps the 504 QPSK symbols to 7 subframe (SF) symbols with 72 sub-carriers per symbol. The DMRS and the PSSS/SSSS symbols are multiplexed with the MIB-SL symbols to form the subframe (SF)] in a time domain [see pg. 9, ¶138 lines 1-6, in time domain; also see provisional ‘045, fig. 4, pg. 10, lines 7-8, in time-domain];
	performing a measurement [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, perform energy sensing across all resources to investigate potential SA and data transmissions, with both SA decoding and energy measurement being supported for sensing in UE autonomous resource selection; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction] in the at least one resource among the resources of the sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, based on two conditions, the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, related to the DMRS and the PSSS/SSSS symbols multiplexed with the MIB-SL symbols to form the subframe (SF)]; and 
	determining a V2X transmission resource based on the measurement [see fig. 24: Step “2410”/”2430”, pg. 14, ¶259 lines 1-12, the UE determines whether PSSCH resources are available; the UE determines whether the PSCCH resources are available in frequency (f2); also see provisional ‘045, fig. 5, pg. 11, lines 1-10, determining whether or not the received bits have been decoded correctly].
	Rajagopal does not explicitly teach wherein the at least one resource is related with a certain resource of a “vehicle-to-everything (V2X) transmission resource pool” that is located after the sensing gap in a time domain; performing a measurement in the at least one resource, “informed by the bitmap”, among the resources of the sensing gap; and determining a V2X transmission resource in the “V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool” based on the measurement.
	However Novlan discloses receiving a bitmap informing at least one resource among resources of a sensing gap [see fig(s). 20 & 26: Step “2607”, pg. 16, ¶177 lines 1-3; pg. 18, ¶196 lines 6-11, receiving an authorization request message to perform the V2X communication; also see provisional ‘151, “first step”, pg. 13, lines 1-3, receiving an authorization request message to perform the V2X communication], wherein the at least one resource is related with a certain resource of a vehicle-to-everything (V2X) transmission resource pool that is located after the sensing gap in a time domain [see fig(s). 20 & 26: Step “2607”, pg. 16, ¶177 lines 1-3; pg. 18, ¶199 lines 8-13, based on receipt of the authorization confirmation message, multiple resource pools are allocated to the control and data messages in accordance with at least one of a time domain or a frequency domain over a subframe; also see provisional ‘151, “second step”, pg. 13, lines 11-14, based on receipt of the authorization confirmation message, multiple resource pools are allocated to the control and data messages in accordance with at least one of a time domain or a frequency domain over a subframe]; 
	performing a measurement in the at least one resource [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6, perform measurement procedure to identify a location of the vehicle terminal_2 2615; also see provisional ‘151, “first step”, pg. 13, lines 3-8, perform measurement procedure to identify a location of the vehicle terminal_2 “2615”], informed by the bitmap [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6, upon receiving the authorization confirmation message; also see provisional ‘151, “first step”, pg. 13, lines 3-8, upon receiving the authorization confirmation message], among the resources of the sensing gap [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6; ¶199 lines 8-13, of multiple resource pools allocated to control and data messages; also see provisional ‘151, “second step”, pg. 13, lines 11-14, of multiple resource pools allocated to control and data messages]; and 
	determining a V2X transmission resource in the V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool based on the measurement [see fig(s). 20 & 26: Step “2613”, pg. 18, ¶199 lines 4-8, determine, based on receipt of the authorization confirmation message, multiple resource pools to transmit the plurality of messages to the vehicle terminal_2 2615; also see provisional ‘151, “second step”, pg. 13, lines 11-14, determine, based on receipt of the authorization confirmation message, multiple resource pools to transmit the plurality of messages to the vehicle terminal_2 2615].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one resource is related with a certain resource of a “vehicle-to-everything (V2X) transmission resource pool” that is located after the sensing gap in a time domain; performing a measurement in the at least one resource, “informed by the bitmap”, among the resources of the sensing gap; and determining a V2X transmission resource in the “V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool” based on the measurement as taught by Novlan in the system of Rajagopal for providing priority for one type of traffic (such as different allocations depending on message size, priority, or periodicity, including periodic message and aperiodic or event driven messages) [see Novlan pg. 8, ¶100 lines 6-10].

Regarding Claim 8,
	The combined system of Rajagopal and Novlan discloses the method of claim 1[see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, the method of performing energy sensing; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction]. 
	Rajagopal further discloses the UE communicates with another UE installed in a vehicle [see fig. 5, pg. 7, ¶117 lines 1-9, V2X communication between vehicle(s)].

Regarding Claims 14,
	Rajagopal discloses a processing apparatus configured to control a user equipment (UE) to operate in a wireless communication system [see fig. 3, pg. 6, ¶98 lines 1-9, a UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a UE “702” – “705”], the processing apparatus [see fig. 3, pg. 6, ¶98 lines 1-9, the UE “116”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, the UE “702” – “705”] comprising: 
	at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, a processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, a processor]; 
	and at least one computer memory operably coupled to the at least one processor and storing instructions that [see fig. 3, pg. 6, ¶99 lines 1-8, a memory “360” including an operating system (OS) “361” and one or more applications “362”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5,  a memory], based on being executed by the at least one processor [see fig. 3, pg. 6, ¶99 lines 1-8, to be implemented by the processor “340”; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, to be implemented by the processor], perform operations [see fig. 3, pg. 6, ¶99 lines 1-8, execute steps; also see provisional ‘045, fig. 7, pg. 14, lines 1-5, execute steps] comprising: 
	receiving [see fig. 14, pg. 14, ¶202 lines 1-12, sensing; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, receiving] a bitmap [see table “3”, fig. 11, pg. 12, ¶179 lines 1-9, a bitmap; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, received bits] informing at least one resource among resources of a sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 5, pg. 11, lines 1-10, synchronization information], wherein the at least one resource is related with a certain resource that is located after the sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, where n is the current subframe where resource selection and/or reselection is triggered immediately, possibly within 4 subframes of sensing higher priority traffic; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, the IDFT filter maps the 504 QPSK symbols to 7 subframe (SF) symbols with 72 sub-carriers per symbol. The DMRS and the PSSS/SSSS symbols are multiplexed with the MIB-SL symbols to form the subframe (SF)] in a time domain [see pg. 9, ¶138 lines 1-6, in time domain; also see provisional ‘045, fig. 4, pg. 10, lines 7-8, in time-domain]; 
	performing a measurement [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, perform energy sensing across all resources to investigate potential SA and data transmissions, with both SA decoding and energy measurement being supported for sensing in UE autonomous resource selection; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction] in the at least one resource among resources of the sensing gap [see fig. 14, pg. 14, ¶202 lines 1-12, based on two conditions, the UE senses in a window between subframe n-a and subframe n-b to trigger resource selection/reselection; also see provisional ‘045, fig(s). 3 & 4, pg. 10, lines 1-10, related to the DMRS and the PSSS/SSSS symbols multiplexed with the MIB-SL symbols to form the subframe (SF)]; and 
	determining a V2X transmission resource based on the measurement [see fig. 24: Step “2410”/”2430”, pg. 14, ¶259 lines 1-12, the UE determines whether PSSCH resources are available; the UE determines whether the PSCCH resources are available in frequency (f2); also see provisional ‘045, fig. 5, pg. 11, lines 1-10, determining whether or not the received bits have been decoded correctly].
	Rajagopal does not explicitly teach wherein the at least one resource is related with a certain resource of a “vehicle-to-everything (V2X) transmission resource pool” that is located after the sensing gap in a time domain; performing a measurement in the at least one resource, “informed by the bitmap”, among the resources of the sensing gap; and determining a V2X transmission resource in the “V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool” based on the measurement.
	However Novlan discloses receiving a bitmap informing at least one resource among resources of a sensing gap [see fig(s). 20 & 26: Step “2607”, pg. 16, ¶177 lines 1-3; pg. 18, ¶196 lines 6-11, receiving an authorization request message to perform the V2X communication; also see provisional ‘151, “first step”, pg. 13, lines 1-3, receiving an authorization request message to perform the V2X communication], wherein the at least one resource is related with a certain resource of a vehicle-to-everything (V2X) transmission resource pool that is located after the sensing gap in a time domain [see fig(s). 20 & 26: Step “2607”, pg. 16, ¶177 lines 1-3; pg. 18, ¶199 lines 8-13, based on receipt of the authorization confirmation message, multiple resource pools are allocated to the control and data messages in accordance with at least one of a time domain or a frequency domain over a subframe; also see provisional ‘151, “second step”, pg. 13, lines 11-14, based on receipt of the authorization confirmation message, multiple resource pools are allocated to the control and data messages in accordance with at least one of a time domain or a frequency domain over a subframe]; 
	performing a measurement in the at least one resource [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6, perform measurement procedure to identify a location of the vehicle terminal_2 2615; also see provisional ‘151, “first step”, pg. 13, lines 3-8, perform measurement procedure to identify a location of the vehicle terminal_2 “2615”], informed by the bitmap [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6, upon receiving the authorization confirmation message; also see provisional ‘151, “first step”, pg. 13, lines 3-8, upon receiving the authorization confirmation message], among the resources of the sensing gap [see fig(s). 20 & 26: Step “2611”, pg. 18, ¶198 lines 1-6; ¶199 lines 8-13, of multiple resource pools allocated to control and data messages; also see provisional ‘151, “second step”, pg. 13, lines 11-14, of multiple resource pools allocated to control and data messages]; and 
	determining a V2X transmission resource in the V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool based on the measurement [see fig(s). 20 & 26: Step “2613”, pg. 18, ¶199 lines 4-8, determine, based on receipt of the authorization confirmation message, multiple resource pools to transmit the plurality of messages to the vehicle terminal_2 2615; also see provisional ‘151, “second step”, pg. 13, lines 11-14, determine, based on receipt of the authorization confirmation message, multiple resource pools to transmit the plurality of messages to the vehicle terminal_2 2615].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one resource is related with a certain resource of a “vehicle-to-everything (V2X) transmission resource pool” that is located after the sensing gap in a time domain; performing a measurement in the at least one resource, “informed by the bitmap”, among the resources of the sensing gap; and determining a V2X transmission resource in the “V2X transmission resource pool by excluding the certain resource of the V2X transmission resource pool” based on the measurement as taught by Novlan in the system of Rajagopal for providing priority for one type of traffic (such as different allocations depending on message size, priority, or periodicity, including periodic message and aperiodic or event driven messages) [see Novlan pg. 8, ¶100 lines 6-10].

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Novlan and in further view of Sartori ‘076.
	
Regarding Claim 6,
	The combined system of Rajagopal and Novlan discloses the method of claim 1 [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, the method of performing energy sensing; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction]. 
	Neither Rajagopal nor Novlan explicitly teach “the UE measures a reference signal within a data channel being scheduled by the scheduling assignment”.
	However, Sartori ‘076 discloses the UE measures a reference signal [see col. 6, lines 15-23, a threshold used on the cell-specific reference signal (CRS) measurement] within a data channel [see col. 6, lines 53-57, among D2D data or other D2D channels] being scheduled by the scheduling assignment [see col. 6, lines 58-60, in the scheduling assignment (SA) resource pool].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE measures a reference signal within a data channel being scheduled by the scheduling assignment” as taught by Sartori ‘076 in the combined system of Rajagopal and Novlan for offering a network-managed approach, for D2D operations to complement and enhance the capabilities of the network, and facilitate more efficient utilization of radio resources for proximate communications [see Sartori col. 4, lines 13-16].

Regarding Claim 7,
	The combined system of Rajagopal and Novlan discloses the method of claim 1 [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, the method of performing energy sensing; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction].
	Neither Rajagopal nor Novlan explicitly teach “the UE measures an energy level of a received signal in the at least one resource”.
	However, Sartori ‘076 teaches the UE measures an energy level of a received signal [see col. 9, lines 33-37, the transmitting UE receives a sensing threshold, (i.e. an energy threshold, power threshold, SNR threshold, or SINR threshold) or a sensing duration parameter X from the communications controller] in the at least one resource [see fig. 6: Step “174”, col. 8, lines 3-7, over “S” subframes, or over a particular predetermined sensing duration for obtaining average statistics].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE measures an energy level of a received signal in the at least one resource” as taught by Sartori ‘076 in the combined system of Rajagopal and Novlan for offering a network-managed approach, for D2D operations to complement and enhance the capabilities of the network, and facilitate more efficient utilization of radio resources for proximate communications [see Sartori col. 4, lines 13-16].
 
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Rajagopal in view Novlan and in further view of Yasukawa et al. (US 2018/0227971 A1) hereinafter “Yasukawa”.

Regarding Claim 5,
	The combined system of Rajagopal and Novlan discloses the method of claim 1 [see fig. 12: Step: “1202”, pg. 13, ¶184 lines 1-6; ¶185 lines 7-10, the method of performing energy sensing; also see provisional ‘045, fig. 5, pg. 10, lines 1-10, perform channel estimation and CFO estimation and correction]. 
	Neither Rajagopal nor Novlan explicitly teach “the UE decodes a scheduling assignment (SA) being transmitted by another UE through a physical sidelink control channel (PSCCH) in the at least one resource”.
	However, Yasukawa discloses the UE decodes a scheduling assignment (SA) being transmitted by another UE [see fig. 14, pg. 10, ¶177, lines 9-14, a decoding operation for the radio resource used by the RSU for transmission is performed at a high frequency, and decoding operation for another resource is performed at a low frequency] through a physical sidelink control channel (PSCCH) [see fig. 5A, pg. 4, ¶68, lines 1-4, via a physical sidelink control channel (PSCCH)] in the at least one resource [see fig. 4A, pg. 4, ¶67, lines 2-4, within a resource pool configured with a bitmap of subframes].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the UE decodes a scheduling assignment (SA) being transmitted by another UE through a physical sidelink control channel (PSCCH) in the at least one resource” as taught by Yasukawa in the in the combined system of Rajagopal and Novlan for enhancing stability of the synchronization between a UE-type RSU and other UEs by prioritizing the UE-type RSU in the synchronization operation [see Yasukawa pg. 9, ¶161, lines 4-8]. 

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469